      Case 17-22895    Doc 40    Filed 03/13/19 Entered 03/13/19 12:52:21       Desc Main
                                   Document     Page 1 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                    )      Case No:      17-22895
          Sandra Lopez                     )
                   Debtor                  )      Chapter:      Chapter 13
                                           )
                                           )      Judge:         Timothy A. Barnes

                                    NOTICE OF MOTION

To:        Sandra Lopez, 7523 Lorel Ave., Burbank, IL, 60459

           Marilyn O. Marshall, 224 S. Michigan Ave. #800, Chicago, IL, 60604

           Office of the US Trustee, 219 S. Dearborn, Suite 873, Chicago, IL 60604

           SEE ATTACHED SERVICE LIST OF ALL CREDITORS

PLEASE TAKE NOTICE that on April 4, 2019 at 9:30 a.m. I shall appear before the
Honorable Judge Timothy A. Barnes at 219 S. Dearborn, Courtroom 744, Chicago IL 60604
and then and there present the attached MOTION TO MODIFY CONFIRMED PLAN, a
copy of which is attached hereto.


                                                 /s/ Dale Riley
                                          By:___________________________
                                                   Dale Riley

                                 CERTIFICATE OF SERVICE

I, Dale Riley, hereby certify that I served a copy of this Notice along with the aforementioned
document upon the above parties, by causing the same to be mailed in a properly addressed
envelope, postage prepaid, for 55 E. Monroe, Suite 3400, Chicago, Illinois, on 3/13/2019.


                                                 /s/Dale Riley
                                          By:___________________________
                                               Dale Riley

Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
           Case 17-22895        Doc 40   Filed 03/13/19 Entered 03/13/19 12:52:21   Desc Main
                                           Document     Page 2 of 4
Capital One                          Judicial Sales Corp
Bankruptcy Department
PO Box 30285                         1 S Wacker Dr
Salt Lake City UT 84130              Chicago IL 60606

Becket & Lee                         Kohls/Capone
Bankruptcy Dept.                     Attn: Bankruptcy Dept.
PO Box 3001                          N56 W 17000 Ridgewood Dr
Malvern PA 19355                     Menomonee Falls WI 53051

Capital One Bank Usa Na              MacNeal Hospital
Attn: Bankruptcy Dept.               Bankruptcy Department
                                     75 Remittance Dr., Ste. 1209
                                     Chicago IL 60675-1209
CBNA
                                     Midland Funding, LLC
PO BOX 6189                          Bankruptcy Department
Sioux Falls SD 57117                 8875 Aero Drive, # 200
                                     San Diego CA 92123
Chase Bank
Bankruptcy Department                MTGLQ Investors, LP
PO Box 15298                         C/o Selene Finance
Wilmington DE 19850                  9990 Richmond Ave
                                     #400 South
CMRE Financial Services, Inc.        Houston TX 77042
Bankruptcy Department
3075 E. Imperial Hwy., #200          Clerk, Chancery
Brea CA 92821                        Bankruptcy Dept.
                                     50 W. Washington St., Room 802
Comcast Cable Communications         Chicago IL 60602
C/O Enhanced Recovery CO L
8014 Bayberry Rd                     Codilis & Associates, PC
Jacksonville FL 32256                Bankruptcy Dept.
                                     15W030 N. Frontage Rd. #100
Comenity Bank
                                     Burr Ridge IL 60527
Bankruptcy Department
PO Box 183003                        Navient
Columbus OH 43218                    Bankruptcy Dept
                                     PO Box 9635
Quantum3 Group
                                     Wilkes-Barre PA 18773
Bankruptcy Dept.
PO Box 788                           Santander Consumer USA
Kirkland WA 98083                    Bankruptcy Department
                                     PO Box 560284
COMENITY BANK/Torrid
                                     Fort Worth TX 75356
Attn: Bankruptcy Dept.
Po Box 182685                        Synchrony Bank
Columbus OH 43218                    Bankruptcy Dept.
                                     950 Forrer Blvd.
Credit Union One
                                     Kettering OH 45420
Bankruptcy Department
450 E. 22nd St., Ste. 250            Target National Bank
Lombard IL 60148                     Bankruptcy Department
                                     3701 Wayzata Blvd
Discover Bank
                                     Mail Stop 3C-I
Attn: Bankruptcy Dept.
                                     Minneapolis MN 55416

                                     USA Funds
Discover Bank
                                     Bankruptcy Dept
Bankruptcy Dept.
                                     PO Box 6180
PO Box 8003
                                     Indianapolis IN 46206
Hilliard OH 43026
    Case 17-22895          Doc 40   Filed 03/13/19 Entered 03/13/19 12:52:21     Desc Main
                                      Document     Page 3 of 4


                  IN THE UNITED STATES BANKRUPTCY COURT
          FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

 In Re:                                      )     Case No:      17-22895
          Sandra Lopez                       )
                   Debtor                    )     Chapter:      Chapter 13
                                             )
                                             )     Judge:         Timothy A. Barnes

                           MOTION TO MODIFY CONFIRMED PLAN

NOW COMES the Debtor, Ms. Sandra Lopez (the “Debtor”), by and through her attorneys,

Geraci Law L.L.C., to present her MOTION TO MODIFY CONFIRMED PLAN, and states

as follows:

   1.     This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. 1334 and this

          is a “core proceeding” under 28 U.S.C. 157(b)(2).

   2.     The Debtor filed her Petition for Relief and plan under Chapter 13 of the U.S.

          Bankruptcy Act on 07/31/2017.

   3.     The Debtor’s plan was confirmed by the Court on 09/21/2017 with a 10% dividend

          to unsecured claims and including a provision requiring the Debtor to turn her

          federal tax refunds in excess of $1,200 over to the Trustee as additional payments

          into the plan.

   4.     Removing student loans from the plan will make the plan feasible to pay a 100%

          dividend to unsecured claims without the need for the Debtor to turn over her tax

          refunds.

   5.     The Debtor prefers to deal with her student loans directly outside of the bankruptcy

          as long-term debts.

   6.     For the reasons stated above, it is necessary for the successful completion of the

          Debtor’s plan to remove ongoing payments to student loans from the plan, to
    Case 17-22895     Doc 40   Filed 03/13/19 Entered 03/13/19 12:52:21 Desc Main
                                  Document     Page 4 of 4
        increase the dividend to unsecured claims to 100%, and to strike the provision

        requiring the Debtor to turn her tax refunds over to the Trustee.



   WHEREFORE THE DEBTOR, Ms. Sandra Lopez, respectfully requests this Honorable

   Court enter an order:

   1.   Removing ongoing payments to student loans from the plan,

   2.   Increasing the dividend to unsecured claims to 100%,

   3.   Striking the provision requiring the Debtor to turn her tax refunds over to the

        Trustee,

   4.   Any other relief the court deems proper.



                                         By:____/s/ Dale Riley__
                                            Dale Riley




Attorneys for the Debtor
Geraci Law L.L.C.
55 E. Monroe Street #3400
Chicago, Illinois 60603
(Ph): 312.332.1800 (Fax): 877.247.1960
